DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-9 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2007/0128719; priority date of 5/22/2003) in view of Hu et al. (WO2000/073421; IDS ref.).
	Regarding claims 1 and 6-8, Tseng et al. teach a method of expanding animal stem cells using umbilical cord epithelial cells or amniotic membrane epithelial cells as feeder layers (Abstract). Tseng et al. teach that the animal cells include totipotent stem cells, pluripotent stem cells and multipotent stem cells; e.g. adult, embryonic and cord blood stem cells multipotent stem cells such as limbal epithelial progenitor cells (Abstract; para. [0014], [0024], [0045], [0073], Example 18; p.30, claims 1 and 3). While Tseng et al. do not particularly teach human amniotic epithelial cells (HAEC) are derived from umbilical cord, however, it would have been obvious to a person skilled in the art to use amniotic membrane of umbilical cord to obtain the HAEC as Tseng et al. teach umbilical cord epithelial cells as feeder layers. Furthermore, amniotic membrane can be obtained from umbilical cord according to Hu et al. Hu et al. teach that amniotic membrane epithelial cells can be isolated from the amnion separated from the chorion and the amniotic tissue cut in a circle around the umbilical cord (p. 5, lines 5-8). Thus, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to isolate amniotic membrane epithelial cells from the umbilical cord as taught by Hu et al. and use them as feeder layers for culturing animal stem cells for the method of Tseng et al. with a reasonable expectation of success.
	Regarding the characteristics of epithelial cells isolated from amniotic membrane of the umbilical cord (claims 2-3) and the method directed to the steps for isolating amniotic membrane epithelial cells (claim 4), Tseng et al. in view of Hu et al. do not particularly teach the cells with the claimed characteristics. However, it is considered that the amniotic membrane epithelial cells derived from the umbilical cord taught by Tseng et al. in view of Hu et al. would inherently contain the epithelial cells having the claimed properties as the amniotic membrane epithelial cells of umbilical cord taught by Tseng et al. in view of Hu et al. would contain the claimed cell populations as the isolation method is substantially the same as Tseng et al. teach that HAECs are isolated and cultured (para. [0073-0074]; Example 18), and amnion layer is separated from chorion according to Hu et al.
	Regarding claim 5, Tseng et al. in view of Hu et al. teach the use of amniotic membrane epithelial cells as feeder layer and the amnion is from umbilical cord, and it is considered that the feeder layers consist of HAEC derived from umbilical cord.
	Regarding claim 9, Tseng et al. teach the culturing of limbal epithelial cells as well as HAEC is under a serum-free condition (para. [0113], [0201],[0218]; p.31, claim 18).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,205,248 in view of Oh (US 2003/0157711) and Price et al. (WO98/30679; IDS ref.). 
The claims of the ‘248 patent disclose a mesenchymal stem/progenitor cell population isolated from the amniotic membrane of umbilical cord having the identical characteristics of claims 2-3 of the instant application. The method steps for isolating the cell population shown in claim 1 of the ‘248 patent is identical to the method step of claim 4 of the instant application. While the claims of the ‘248 patent do not disclose any use of the cells, however, it is known in the art that mesenchymal stem cells are used for feeder layers for culturing embryonic stem cells according to Oh (see para. [0026], [0074]). Thus, it would have been obvious to a person skilled in the art to use the mesenchymal stem/progenitor cells of the ‘248 patent as feeder layers for culturing embryonic stem cells. Regarding the serum-free condition, it is known in the art that serum-free conditions are used in culturing of embryonic stem cells according to Price et al. (Abstract). Thus, the claims of the ‘248 patent in view of Oh and Price et al. render the claims of the instant application obvious.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,737,568 in view of Oh (supra) and Price et al. (supra). 
The claims of the ‘568 patent disclose a method of cultivating a mesenchymal stem/progenitor cell population isolated from the amniotic membrane of umbilical cord having the identical characteristics of claims 2-3 of the instant application. The method steps for isolating the cell population shown in claim 1 of the ‘568 patent is identical to the method step of claim 4 of the instant application. While the claims of the ‘568 patent do not disclose any use of the isolated mesenchymal stem/progenitor cells, however, it is known in the art that mesenchymal stem cells are used for feeder layers for culturing embryonic stem cells according to Oh (see para. [0026], [0074]). Thus, it would have been obvious to a person skilled in the art to use the mesenchymal stem/progenitor cells of the ‘568 patent as feeder layers for culturing embryonic stem cells. Regarding the serum-free condition, it is known in the art that serum-free conditions are used in culturing of embryonic stem cells according to Price et al. (Abstract). Thus, the claims of the ‘568 patent in view of Oh and Price et al. render the claims of the instant application obvious.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,085,755 in view of Oh (supra) and Price et al. (supra). 
The claims of the ‘755 patent disclose a method of cultivating a mesenchymal stem/progenitor cell population isolated from the amniotic membrane of umbilical cord having the identical characteristics of claims 2-3 of the instant application. The method steps for isolating the cell population shown in claims 1-3 of the ‘755 patent is identical to the method step of claim 4 of the instant application. While the claims of the ‘755 patent do not disclose the stem/progenitor cell being epithelial or mesenchymal stem/progenitor cells, however, it is understood that these are epithelial or mesenchymal stem/progenitor cells isolated from amniotic membrane of umbilical cord as they are differentiated into epithelial or mesenchymal cells according to claim 4 of the ‘755 patent.
The claims of the ‘755 do not disclose any use of the isolated stem/progenitor cells, however, it is known in the art that amniotic membrane epithelial cells or mesenchymal stem cells are used for feeder layers for culturing embryonic stem cells according to Tseng et al. (para. [0014], [0045]) or Oh (see para. [0026], [0074]). Thus, it would have been obvious to a person skilled in the art to use the stem/progenitor cells of the ‘755 patent as feeder layers for culturing embryonic stem cells. Regarding the serum-free condition, it is known in the art that serum-free conditions are used in culturing of embryonic stem cells according to Price et al. (Abstract). Thus, the claims of the ‘755 patent in view of Tseng et al., Oh and Price et al. render the claims of the instant application obvious.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,322,148 in view of Tseng et al. (supra), Hu et al. (supra) and Price et al. (supra). 
The claims of the ‘148 patent disclose a method of cultivating an epithelial stem/progenitor cell population isolated from the amniotic membrane of umbilical cord having the identical characteristics of claim 2 of the instant application. The method steps for isolating the cell population shown in claim 1 of the ‘148 patent is identical to the method step of claim 4 of the instant application. While the claims of the ‘148 patent do not disclose the characteristics of claim 3 of the instant application, however, it is considered that the epithelial stem/progenitor cells of the ‘148 patent inherently possess the characteristics based on the specification of the patent (col. 20, lines 7-18).
Regarding the method of using the isolated epithelial stem/progenitor cells, it is known in the art that epithelial stem cells derived from amniotic membrane of umbilical cord is known to be used as feeder layers for culturing embryonic stem cells according to Tseng et al. (para. [0014], [0045]) and Hu et al. (see p. 5, lines 5-8). Thus, it would have been obvious to a person skilled in the art to use the mesenchymal stem/progenitor cells of the ‘148 patent as feeder layers for culturing embryonic stem cells. Regarding the serum-free condition, it is known in the art that serum-free conditions are used in culturing of embryonic stem cells according to Price et al. (Abstract). Thus, the claims of the ‘568 patent in view of Tseng et al., Hu et al. and Price et al. render the claims of the instant application obvious.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,780,130 in view of Tseng et al. (supra), Hu et al. (supra) and Price et al. (supra). 
The claims of the ‘130 patent disclose an epithelial stem/progenitor cell population isolated from the amniotic membrane of umbilical cord having the identical characteristics (claims 1 and 6 of the ‘130 patent) of claims 2-3 of the instant application. The method steps for isolating the cell population shown in claim 1 of the ‘130 patent is identical to the method step of claim 4 of the instant application. While the claims of the ‘130 patent do not disclose any use of the cells as feeder layers, however, it is known in the art that amniotic membrane epithelial stem cells are used for feeder layers for culturing embryonic stem cells according to Tseng et al. (see para. [0014], [0045]), and the amniotic membrane epithelial cells are derived from amniotic membrane of umbilical cord according to Hu et al. (p. 5, lines 5-8) Thus, it would have been obvious to a person skilled in the art to use the epithelial stem/progenitor cells of the ‘130 patent as feeder layers for culturing embryonic stem cells. Regarding the serum-free condition, it is known in the art that serum-free conditions are used in culturing of embryonic stem cells according to Price et al. (Abstract). Thus, the claims of the ‘130 patent in view of Tseng et al., Hu et al. and Price et al. render the claims of the instant application obvious.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632